                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER HOLLOWAY,

                   Plaintiff,                               8:18CV135

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
MARIA, OMAHA STAFFING WORK,
UNEMPLOYMENT INSURANCE OF
NEBRASKA, M & M STAFF OF
OMAHA WORK STAFFING, HRH
LABOR, ARIZONIA LABOR, UNO
AGE OF FILM, and MAGIC
COPYRIGHT, to use research stress in
public;

                   Defendants.

       This matter is before the court on correspondence from Plaintiff that has
been docketed as a supplement. (Filing No. 57.) Overall, Plaintiff’s supplement is
rambling and incoherent, but Plaintiff does appear to accuse the court of switching
the case number to “18:8CV00135 when its 108:CV00135 . . . to confuse”
Plaintiff. (Id. at CM/ECF p. 2.) The court is unsure what Plaintiff means as this
case was filed under Case Number 8:18-cv-00135, which is the case number used
by the court in all orders entered in this case. The court dismissed this matter a year
ago on April 10, 2018, (filing nos. 8 & 9) and the Eighth Circuit Court of Appeals
summarily affirmed the dismissal on August 13, 2018 (filing no. 55). This case is
closed, and the court will take no action on Plaintiff’s supplement.

       IT IS THEREFORE ORDERED that the court will take no action on
Plaintiff’s supplement (filing no. 57).
Dated this 18th day of April, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                  2
